The appeal in this case was taken from a judgment of the circuit court overruling a motion of the appellants to set aside a final judgment which had been rendered against them as sureties on the appearance bond *661of George Oohely, who was indicted for gaming, and who had forfeited his 'bail bond.
In October, 1898, during his trial upon 'an indictment, the defendant disappeared, and he failing to return to court, a mistrial was entered and judgment nisi was rendered against the obligors on his bail bond and sci. fa. thereon was served on said obligors in March, 1899. In February, 1899, the defendant having been rearrested gave a new bond. On November 7, 1899, his original case was called for trial and he made a second default. On the same day á judgment final was rendered on the first bond. These proceedings appear from the record proper.
The court holds that in these proceedings there was no error, and that the bail bond, being conditioned as the statute requires, had the effect to bind the defendant to appear at the first day of the nest term and “'from day to day of such term and from term to term thereafter,” until discharged 'by law. — Code, § 4369.
It is further held that the mere fact that the defendant appeared and entered on the trial was neither the fulfillment of either of the terms of the bond, nor did it answer the requirements pf the statute, and that his escape before the' trial was completed authorized the forfeiture.—Hawk v. State, 84 Ala. 466; Cook v. State, 91 Ala. 53.
The judgment appealed from is 'affirmed.
Opinion by
Sharpe, J.